Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 6, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                           Marilyn Kelly
  144355 & (63)                                                                                      Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  DEON GENTRY,                                                                                           Brian K. Zahra,
                                                                                                                    Justices
           Plaintiff-Appellant,
  v                                                               SC: 144355
                                                                  COA: 296580
                                                                  Wayne CC: 08-115139-NO
  WAYNE COUNTY DEPUTY SHERIFF
  DANIEL CARMONA,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 11, 2011 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 6, 2012                        _________________________________________
         d0530                                                               Clerk